Filed 1/25/21 P. v. Ray CA2/2
        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.




    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SECOND APPELLATE DISTRICT

                                            DIVISION TWO


 THE PEOPLE,                                                 B298506

           Plaintiff and Respondent,                         (Los Angeles County
                                                             Super. Ct. No. NA106626)
           v.

 FRANK BERTHA RAY,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los Angeles
County, John David Lord, Judge. Affirmed.
      Benjamin Adam Owens, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior Assistant
Attorney General, Noah P. Hill and Nima Razfar, Deputy Attorneys
General, for Plaintiff and Respondent.

                        ______________________________________
      Frank Bertha Ray was convicted of failing to register as a sex
offender. (Pen. Code, § 290.)1 On appeal, he argues that the court
should not have instructed the jury with a definition of “willfulness”
from the Penal Code. The claim was waived when counsel said, “I have
no objection” to the instruction. Ray asserts that the court erred by not
instructing, sua sponte, on a mistake of law defense. We find no
instructional error and affirm.
               FACTS AND PROCEDURAL HISTORY
      Ray is required to register as a sex offender. On May 12, 2017,
parole agents moved him to Los Angeles County.2 He had been living
with his wife and family in Riverside County, until his wife obtained a
restraining order against him. He is not allowed to have contact with
her.
      Neel Pratap is a state parole agent who supervises sex offenders.
He was assigned to supervise Ray. Pratap tells offenders at which
police department they need to register, but it is each offender’s
obligation to register, not one of the parole agent’s duties. Offenders
who move to a new location must register within five business days.
Failure to register is a parole violation.
      On May 12, Pratap met Ray, who wanted to move back with his
wife. Pratap told Ray “we would get him housing and he was no longer
allowed to go back to his previous residence,” and “he needed to update
his registration at Long Beach Police Department.” Ray said “okay.”
He previously registered in Long Beach in 2015, then registered in
Riverside in early 2017.
      After meeting Pratap, Ray was driven to Pathways transitional
housing facility on Zona Court in Long Beach, where the parole
department paid for accommodations. Ray objected to living at
Pathways.
      Ray wore a GPS tracking device to monitor his location. On
May 16, Pratap was alerted by the tracking device that Ray had

      1   Undesignated statutory references are to the Penal Code.
      2   All date references are to the year 2017.
                                       2
traveled more than 50 miles without permission. He telephoned Ray,
who said he was going to Hemet to see his wife. Pratap warned Ray
that he cannot contact his wife and instructed him to return to Los
Angeles. Ray ignored Pratap and continued to his wife’s home, where
he was arrested.
      On May 23, Pratap went to the Banning jail to pick up Ray and
return him to Long Beach. Pratap checked the sex offender registry
and saw Ray had not registered. En route, Pratap “instructed [Ray] he
needed updated registration immediately.” Ray replied “okay.” As
Pratap dropped Ray off at Pathways, he reiterated “to make sure he
goes and registers immediately.” Ray insisted that he wanted to be in
Hemet. A parole supervisor said Ray could not go because “he was no
longer allowed to go back to the area in Riverside.”
      Pratap saw Ray on May 25 and reminded him to register. In a
meeting on June 2, Pratap “instructed [Ray] again to update his
registration.” He informed Ray that he may be in violation of his
parole; Ray did not respond. On June 5, in another meeting at the
parole office, Ray replied “no” when Pratap asked if he had registered.
Since arriving in Los Angeles on May 12, Ray came to the parole office
almost daily to complain about living at Pathways. He did not register
in Long Beach.
      On the evening of June 6, a resident near Pathways, who lives
above a bar, saw Ray reach through a window screen and move the
glass pane in his apartment. The two shouted at each other. Ray
yelled repeatedly, “open the door.” The resident refused. Ray asked,
“are you the bar?” The resident replied that he was not the bar and
told Ray to leave. Ray left. He was arrested.
      Ray testified that he went to the neighbor’s apartment to discuss
a parking issue. He assumed the apartment belonged to the owner of
the bar on the first floor. He did not intend to break into the residence.
      Ray testified that he has been required to register as a sex
offender since he was convicted of indecent exposure in 2009. From
2009 to 2017, he always registered—some 40 times—when he was not
incarcerated, even when homeless. However, he did not believe he

                                    3
resided at Pathways. He claimed Pratap never told him to register in
Long Beach; he was assured that “you’ll be going home” to Hemet,
where he was registered. Ray agreed that he has registered at the
Long Beach police station in the past.
       Ray lived in Los Angeles from 2014 to 2016, while being
supervised on parole. He transferred to Riverside in early 2017, to be
with his family. In May, he was involuntarily moved to Long Beach.
He claimed he never formally met with parole agents but went daily to
talk to them about returning to Riverside. He did not understand that
his transfer to Riverside was revoked. Ray took a train to Riverside on
May 16 and was arrested. Pratap picked him up and took him to Long
Beach on May 23. He was at Pathways until June 6, when he was
arrested. He told the officer investigating him that he lived at the
“parolee house” on Zona Court.
       At his preliminary hearing, Ray testified that on June 2, “ ‘I
resided at 414 Zona Court to be exact. I was placed there by my
[parole] agent’ ” eight days earlier, after being “escorted” from
Riverside. At trial, he explained that he sought “to demonstrate to the
courts that I was not a burglar, that I had reason to be there” when he
accosted a neighbor. From the time he was taken to Pathways on May
12 until his arrest on June 6, he admittedly did not register as a sex
offender in Long Beach.
       Ray was charged with burglary and failure to register as a sex
offender. (§§ 459, 290.) It was alleged that he has prior serious felony
convictions. A jury acquitted Ray of burglary and attempted burglary
but found him guilty of failing to register. Ray admitted two prior
convictions. The court struck his prior convictions for purposes of
sentencing and sentenced him to the upper term of three years in
county jail.
                              DISCUSSION
       Section 290 ensures that convicted sex offenders are subject to
police surveillance and helps the public protect itself through
awareness of the offender’s location. (Ruelas v. Superior Court (2015)
235 Cal.App.4th 374, 379.) “The duty to register arises when the sex

                                   4
offender enters a jurisdiction and ends when he or she leaves the
jurisdiction” and “is not dependent upon whether the offender stayed at
a residence five or more consecutive days.” (People v. Williams (2009)
171 Cal.App.4th 1667, 1672.)
       The prosecution must prove the defendant had actual knowledge
of the duty to register as a sex offender and failed to register. (People v.
Garcia (2001) 25 Cal.4th 744, 753–754 (Garcia.) The jury may infer
knowledge of the duty to register if the defendant is given notice of the
duty and acts willfully. (Id. at p. 752; People v. Poslof (2005) 126
Cal.App.4th 92, 97–98 [defendant could be convicted of failing to
register at a “second residence or temporary residence” in San
Bernardino County, though he was already registered in Merced].)
       The sole issue raised on appeal is whether the jury was properly
instructed.
       The jury was given a modified version of CALCRIM No. 1170. It
states that the People must prove Ray was convicted of violating
section 314; resided in California; “actually knew he had a duty . . . to
register as a sex offender living at 414 Zona Court, Long Beach . . .
within five working days of May 23, 2017;” and “willfully failed to
register as a sex offender” with police “within five days after coming
into [Long Beach], or regularly or temporarily residing in Long Beach.”
A residence is defined as “one or more addresses where someone
regularly resides, regardless of the number of days or nights spent
there, such as a shelter or structure that can be located by a street
address,” including a house, apartment, motel, homeless shelter, or
vehicle.
       At the request of the prosecutor, the court instructed: “The word
‘willfully’ when applied to the intent with which an act is done or
omitted, implies simply a purpose or willingness to commit the act, or
make the omission referred to. It does not require any intent to violate
the law, or to injure another, or to acquire any advantage.” This
language comes from the Penal Code, which defines “willfully” in
section 7.


                                     5
       Ray contends that the court erred by giving section 7 because it
“instruct[ed] the jury that willfulness does not require the intent to
break the law.” The issue was waived: Defense counsel said, “I have
no objection,” when the court added the willfulness language from
section 7.
       The Supreme Court has said that section 7 “correctly requires a
showing of purpose or willingness to act, or (as in this case) fail to act.”
(Garcia, supra, 25 Cal.4th at pp. 753–754.) However, it “was
incomplete in failing clearly to require actual knowledge of the
registration requirement.” (Id. at p. 754.) Here, the jury was
instructed that the People must prove Ray “actually knew he had a
duty . . . to register as a sex offender.” The instruction complies with
Garcia.
       The willfulness language that Ray objects to, for the first time on
appeal, was given as CALJIC 1.20 in Tolden v. Tilton (9th Cir. 2011)
449 Fed.Appx. 579, 581. The court deemed it proper “because the trial
court instructed the jury on all the elements of [section] 290, including
the required mental state of actual knowledge. Viewing the
instructions as a whole and the trial in its entirety, no ‘substantial and
injurious effect or influence on the verdict’ occurred.” (Ibid.) That
reasoning applies here.
       Ray asserts that the court had a sua sponte duty to instruct the
jury on mistake of law. “A mistake of law, in its strict sense, means
ignorance that the penal law (of which one stands accused) prohibits
one's conduct—and ignorance on this point ‘is almost never a defense.’
(People v. Hagen [(1998)] 19 Cal.4th [652], 660–661, fn. 4.) There are
rare instances where ignorance that a penal law prohibits one’s conduct
does provide a defense. Those instances include crimes punishing the
failure to act (rather than an affirmative act) and certain conspiracies.
In People v. Garcia[, supra,] 25 Cal.4th 744, 751–754, the California
Supreme Court held that a defendant who claimed he was unaware of a
law requiring sex offenders to register their residencies with the police
was entitled to present that defense to the jury. The law punishes a


                                     6
willful failure to register, which is a failure to act.” (People v. Meneses
(2008) 165 Cal.App.4th 1648, 1662–1663.)
       The court had no duty to instruct on the defense of mistake of
law. Unlike the defendant in Garcia, supra, 25 Cal.4th 744, Ray never
claimed ignorance or unawareness of the law requiring registration by
sex offenders. On the contrary, he testified that he knows the
registration requirement and has previously obeyed it by registering
some 40 times. There was no mistake of law. (See People v. Barker
(2004) 34 Cal.4th 345, 358 [no defense that defendant knew of the duty
to register but “just forgot” to do so]; People v. Sorden (2005) 36 Cal.4th
65, 68–70 [where defendant knew his duty to register and did so many
times, no defense that his state of depression caused him to forget to
register].)
       Ray’s mistake—if there was a mistake—was believing he did not
reside in Long Beach; however, the law requires registration “within
five working days of coming into . . . any city,” even at a temporary
residence. (§ 290, subd. (b).) Ray admitted to residing in Long Beach
for eight days before his arrest, to show he belonged there and was not
in the neighborhood to burglarize.
       Ray’s subjective belief that he resides at the address on his
driver’s license, not at the transitional housing facility where he slept,
does not constitute a mistake of law. To say otherwise would eviscerate
the requirement in section 290 of registration within five days of
“coming into” a city. (People v. Sorden, supra, 36 Cal.4th at p. 73
[courts need not countenance excuses that fall short of nullifying
knowledge of one’s registration obligation].)
       Assuming that there was instructional error, it was harmless
beyond a reasonable doubt. (Chapman v. California (1967) 386 U.S. 18,
24; Garcia, supra, 25 Cal.4th at p. 755.) “At trial, the prosecution
presented strong evidence that defendant knew of the registration
requirements.” (Garcia at p. 755.)
       Ray told the jury that he has been required to register as a sex
offender since was convicted of indecent exposure a decade earlier, and
he always registered, even when homeless. The jury discredited Ray’s

                                    7
claim that he did not believe he needed to register after coming into
Long Beach. His housing at Pathways qualified as a “residence.”
      Pratap testified that he repeatedly directed Ray to register in
Long Beach. Ray was arrested when he went to Riverside County on
May 16, belying his claim at trial that he believed he resided there even
after he was involuntarily returned to Long Beach on May 23. Pratap
warned Ray to register as they drove back to Pathways. Ray said
“okay.” At the time of his arrest on June 6, Ray had still not registered.
      We conclude beyond a reasonable doubt that the jury would have
convicted Ray even if it had been instructed on mistake of law.
                             DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                           LUI, P. J.
We concur:




      ASHMANN-GERST, J.




      CHAVEZ, J.




                                    8